                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                     (Jointly Administered)
                           Debtors


  NOTICE OF SUBPOENA ON STRATOS LEGAL SERVICES, L.P. TO PRODUCE
DOCUMENTS PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 34 AND 45


TO:      Stratos Legal Services, L.P. (a.k.a SCR Oldco, L.P.) now a Veritext Company c/o
         Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808

         TAKE NOTICE that Century Indemnity Company, as successor to CCI Insurance

Company, as successor to Insurance Company of North America (“Century”), pursuant to

Federal Rules of Civil Procedure 34 and 45 made applicable to this proceeding pursuant to

Federal Rules of Bankruptcy 7034 and 9016, served a subpoena on September 15, 2021 to

produce documents upon Stratos Legal Services, L.P (“Stratos”) in the forms attached hereto.

Stratos was requested to produce electronically or at Stamoulis & Weinblatt LLC, 800 N. West

Street, Third Floor Wilmington, DE 19801, by September 29, 2021 at 5:00 pm Eastern, all

documents contained herein in Exhibit 1.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA,
LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Dated: September 15, 2021   /s/ Stamatios Stamoulis
                            Stamatios Stamoulis (#4606)
                            STAMOULIS & WEINBLATT LLC
                            800 N. West Street
                            Third Floor
                            Wilmington, Delaware 19801
                            Telephone: 302 999 1540
                            Facsimile: 302 762 1688

                            O’MELVENY & MYERS LLP
                            Tancred Schiavoni (pro hac vice)
                            Gary Svirsky (pro hac vice)
                            Andrew Kirschenbaum (pro hac vice)
                            Times Square Tower
                            7 Times Square
                            New York, New York 10036-6537
                            Telephone: 212 326 2000
                            Facsimile: 212 326 2061

                            Counsel for Century Indemnity Company, as
                            successor to CCI Insurance Company, as
                            successor to Insurance Company of North
                            America and Indemnity Insurance Company of
                            North America




                              2
